DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-21 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 12/23/2021 and 03/10/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form. 
The Examiner notes the additional IDS submitted on 12/23/2021 is not proper and is not considered by the Examiner. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a first sensor configured to store a first object type,” as recited in claim 9. 
(b) “a second sensor configured to store a second object type,” as recited in claim 9.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
(a) Claim 9, line 2, the Examiner cannot find corresponding structure for the limitation “a first sensor configured to store a first object type,” in the Applicant’s specification. The Examiner is unsure how the first sensor is capable of storing a first object type (e.g., storing into memory of the sensor). A review of the specification fails to indicate that the sensor includes any type of memory for storing any type of data, such as a first object type.
(b) Claim 9, line 3, the Examiner cannot find corresponding structure for the limitation “a second sensor configured to store a second object type,” in the Applicant’s specification. The Examiner is unsure how the second sensor is capable of storing a second object type (e.g., storing into memory of the sensor). A review of the specification fails to indicate that the sensor includes any type of memory for storing any type of data, such as a second object type.

Therefore, claims 9-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If the Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:
(a) Claim 9, line 2, the Examiner cannot find corresponding structure for the limitation “a first sensor configured to store a first object type,” in the Applicant’s specification. The Examiner is unsure how the first sensor is capable of storing a first object type (e.g., storing into memory of the sensor). A review of the specification fails to indicate that the sensor includes any type of memory for storing any type of data, such as a first object type.
(b) Claim 9, line 3, the Examiner cannot find corresponding structure for the limitation “a second sensor configured to store a second object type,” in the Applicant’s specification. The Examiner is unsure how the second sensor is capable of storing a second object type (e.g., storing into memory of the sensor). A review of the specification fails to indicate that the sensor includes any type of memory for storing any type of data, such as a second object type.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1, 9, and 17:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a system”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 9 is directed to “a vehicle”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 17 is directed to “a vehicle”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claims 1, 9, and 17 recite, in general, “receive first object data based on a first object,” “receive second object data based on a second object,” “make a comparison of the first object data to the second object data,” “determine, based on the comparison of the first object data to the second object data, whether the first object data corresponds to the second object data,” and “in response to determining that the first object data does not correspond to the second object data, change a configuration of at least one of the first sensor or the second sensor.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information and actions to take from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify sensor configurations, either mentally or using a pen and paper. As a result, claims 1, 9, and 17 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, in general, the additional elements of “a central processing device,” “sensors,” and “memory for storing instructions.” 
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 9 recites, in general, the additional elements of “a central processing device,” and “sensors.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 9 is not integrated into a practical application.
Independent claim 17 recites, in general, the additional elements of “a lidar sensor,” “a camera,” and “a central processing device,”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 17 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 9, and 17 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 9, and 17 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 9, and 17 are directed to the abstract idea of a mental process. Accordingly, claims 1, 9, and 17 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-8, 10-16, and 18-21:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-8 are directed to a system of claim 1. The claims are directed to a system, which is a statutory category. (Step 1: yes)
Claims 10-16 are directed to a vehicle of claim 9. The claims are directed to a system, which is a statutory category. (Step 1: yes)
Claims 18-21 are directed to a system of claim 17. The claims are directed to a system, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-8, 10-16, and 18-21 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-8, 10-16, and 18-21 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-8, 10-16, and 18-21 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-8, 10-16, and 18-21 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-8, 10-16, and 18-21 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-8, 10-16, and 18-21 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 2-8, 10-16, and 18-21 are directed to the abstract idea of a mental process. Accordingly, claims 2-8, 10-16, and 18-21 are not patent eligible. Overall, claims 1-21 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-14, and 16-21 is rejected under 35 U.S.C. 103 as being unpatentable over Broggi et al. U.S. P.G. Publication 2012/0143430 (hereinafter, Broggi), in view of Zhu et al. U.S. Patent 9,555,740 (hereinafter, Zhu).
Regarding Claim 1, Broggi teaches a system comprising: 
-a central processing device configured to receive object data provided by sensors of a vehicle (processor handles the LIDAR and vison systems of the autonomous vehicle, Broggi, Paragraphs 0029 and 0054 and Figure 1); and 
-memory storing instructions configured to instruct the central processing device (software instructions which are stored in memory in the autonomous vehicle (see hardware in Figure 9), for the processing system to operate desired functions as indicated below, Paragraph 0054 and Figure 9) to: 
-receive first object data based on a first object detection by a first sensor of the vehicle (receiving first object data (e.g., data from the first LIDAR system), Broggi, Paragraphs 0038 and 0054-0055 and Figures 2 and 3); 
-receive second object data based on a second object detection by a second sensor of the vehicle (receiving second object data (e.g., second LIDAR system or data from the camera system), Broggi, Paragraphs 0038, 0046, and 0054-0055 and Figures 2 and 3); 
-make a comparison of the first object data to the second object data, the comparison comprising performing a correlation of the first object data to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); 
-determine, based on the comparison of the first object data to the second object data, whether the first object data corresponds to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system to determine if the data corresponds, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); and …
	Broggi does not teach the system to include in response to determining that the first object data does not correspond to the second object data, change a configuration of at least one of the first sensor or the second sensor.
	Zhu teaches a vehicle system comparing the first object data (e.g., data from a first sensor) with the second object data (e.g., data from a second sensor) (Zhu, Col. 18 Lines 36-44). Moreover, Zhu teaches the vehicle system determining that the first object data does not correspond to the second object data (i.e., first sensor data does not correspond to the second sensor data) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Additionally, Zhu teaches based on the first object data not corresponding to the second object data issuing some type of change in configuration of a first sensor or second sensor (e.g., indicating that the sensor is not working, thus not using the sensor for autonomous vehicle operation) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Broggi to include in response to determining that the first object data does not correspond to the second object data, change a configuration of at least one of the first sensor or the second sensor, as taught by Zhu.
	It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 2, Broggi, as modified, teaches the system of claim 1, wherein the instructions are further configured to instruct the central processing device (software instructions which are stored in memory in the autonomous vehicle (see hardware in Figure 9), for the processing system to operate desired functions as indicated below, Paragraph 0054 and Figure 9) …
	Broggi does not teach the system to include in response to determining that the first object data does not correspond to the second object data, perform a diagnostic test of at least one of the first sensor or the second sensor; wherein the configuration of the first sensor or the second sensor is changed based on the diagnostic test.
	Zhu teaches a vehicle system comparing the first object data (e.g., data from a first sensor) with the second object data (e.g., data from a second sensor), which is a type of diagnostic test (i.e., cross-validation) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Moreover, Zhu teaches the vehicle system determining that the first object data does not correspond to the second object data (i.e., first sensor data does not correspond to the second sensor data) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Additionally, Zhu teaches based on the first object data not corresponding to the second object data issuing some type of change in configuration of a first sensor or second sensor (e.g., indicating that the sensor is not working, thus not using the sensor for autonomous vehicle operation) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Broggi to include in response to determining that the first object data does not correspond to the second object data, perform a diagnostic test of at least one of the first sensor or the second sensor; wherein the configuration of the first sensor or the second sensor is changed based on the diagnostic test, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 3, Broggi, as modified, teaches the system of claim 2, wherein the instructions are further configured to instruct the central processing device (software instructions which are stored in memory in the autonomous vehicle (see hardware in Figure 9), for the processing system to operate desired functions as indicated below, Paragraph 0054 and Figure 9) …
	Broggi does not teach the system to include to determine, based on the diagnostic test, that a malfunction exists in at least one of the first sensor or the second sensor.
	Zhu teaches based on the first object data not corresponding to the second object data (e.g., diagnostic test via cross-validation) indicating that the sensor is not working, thus not using the sensor for autonomous vehicle operation) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Broggi to include to determine, based on the diagnostic test, that a malfunction exists in at least one of the first sensor or the second sensor, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 4, Broggi, as modified, teaches the system of claim 1, wherein the instructions are further configured to instruct the central processing device (software instructions which are stored in memory in the autonomous vehicle (see hardware in Figure 9), for the processing system to operate desired functions as indicated below, Paragraph 0054 and Figure 9) …
	Broggi does not teach the system to include in response to determining that the first object data does not correspond to the second object data, disable an autonomous mode of operation for the vehicle.
	Zhu teaches based on the first object data not corresponding to the second object data issuing some type of change in configuration such as disabling the autonomous mode of operation for the vehicle (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Broggi to include in response to determining that the first object data does not correspond to the second object data, disable an autonomous mode of operation for the vehicle, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 5, Broggi, as modified, teaches the system of claim 1, wherein the correlation of the first object data to the second object data provides a result (comparing the first object data from the LIDAR system with the second object data from the camera system to determine if the data corresponds, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2), and the instructions are further configured to instruct the central processing device (software instructions which are stored in memory in the autonomous vehicle (see hardware in Figure 9), for the processing system to operate desired functions as indicated below, Paragraph 0054 and Figure 9) …
	Broggi does not teach the system to include determin[ing] an expected correlation; and compare the result to the expected correlation.
	Zhu teaches a vehicle system comparing the first object data (e.g., data from a first sensor) with the second object data (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Moreover, Zhu teaches the vehicle system determining that the first object data either corresponds or does not correspond to the second object data by determining a difference between the data, (i.e., in other words does the difference between the sensor values have an expected correlation (i.e., under a threshold level or is above)) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Broggi to include determining an expected correlation; and compare the result to the expected correlation, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 6, Broggi, as modified, teaches the system of claim 5, wherein: the instructions are further configured to instruct the central processing device to determine (software instructions which are stored in memory in the autonomous vehicle (see hardware in Figure 9), for the processing system to operate desired functions as indicated below, Paragraph 0054 and Figure 9), …
	Broggi does not teach the system to include based on at least one of the first object data or the second object data, a type of object; and the expected correlation is determined based on the type of object.
	Zhu teaches a vehicle system which is capable of applying a label to a type of object detected for a first and second object data (Zhu, Col. 17 Lines 9-22). Additionally, Zhu teaches the vehicle system determining that the first object data either corresponds or does not correspond to the second object data by determining a difference between the data, (i.e., in other words does the difference between the sensor values have an expected correlation (i.e., under a threshold level or is above)) based on the label of the object (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Broggi to include based on at least one of the first object data or the second object data, a type of object; and the expected correlation is determined based on the type of object, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 7, Broggi, as modified, teaches the system of claim 1.
	Broggi does not teach the system to include wherein determining whether the first object data corresponds to the second object data comprises comparing a number of times that the first object data matches the second object data to a threshold.
Zhu teaches the vehicle system determining that the first object data either corresponds or does not correspond to the second object data by determining a difference between the data, (i.e., in other words does the difference between the sensor values have an expected correlation (i.e., under a threshold level or is above)) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Moreover, Zhu teaches the vehicle system capable of tracking the matches to a threshold (Zhu, Col. 19 Lines 43-47). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zhu to include wherein determining whether the first object data corresponds to the second object data comprises comparing a number of times that the first object data matches the second object data to a threshold, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 9, Broggi teaches a vehicle comprising: 
-a first sensor configured to store a first object type (first sensor being a LIDAR system (e.g., 103) to provide first object data (i.e., LIDAR object data) via either a single processor system or the objects initially processed using a separate system (i.e., a first processing device), Broggi, Paragraphs 0038 and 0054 and Figures 2 and 3); 
-a second sensor configured to store a second object type (second sensor being a camera system (e.g., 168) to provide second object data (i.e., camera object data) via either a single processor system or the objects initially processed using a separate system (i.e., a second processing device), Broggi, Paragraph 0038 and Figures 2 and 3); and 
-a central processing device configured to: receive first object data from the first sensor; 
receive second object data from the second sensor (processor handles the LIDAR and vison systems of the autonomous vehicle, Broggi, Paragraphs 0029 and 0054 and Figure 1); 
-make a comparison, based on the first object type or the second object type, of the first object data to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); 
-determine, based on the comparison of the first object data to the second object data, whether the first object data corresponds to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system to determine if the data corresponds, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); …
	Broggi does not teach the vehicle to include in response to determining that the first object data does not correspond to the second object data, change a configuration of at least one of the first sensor or the second sensor.
	Zhu teaches a vehicle system comparing the first object data (e.g., data from a first sensor) with the second object data (e.g., data from a second sensor) (Zhu, Col. 18 Lines 36-44). Moreover, Zhu teaches the vehicle system determining that the first object data does not correspond to the second object data (i.e., first sensor data does not correspond to the second sensor data) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Additionally, Zhu teaches based on the first object data not corresponding to the second object data issuing some type of change in configuration of a first sensor or second sensor (e.g., indicating that the sensor is not working, thus not using the sensor for autonomous vehicle operation) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Broggi to include in response to determining that the first object data does not correspond to the second object data, change a configuration of at least one of the first sensor or the second sensor, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 10, Broggi, as modified, teaches the vehicle of claim 9, wherein making the comparison of the first object data to the second object data comprises comparing the first object type to the second object type (comparing the first object data from the LIDAR system with the second object data from the camera system, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2).
Regarding Claim 11, Broggi, as modified, teaches the vehicle of claim 9, wherein the comparison of the first object data to the second object data comprises performing a correlation of the first object data to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2).
Regarding Claim 12, Broggi, as modified, teaches the vehicle of claim 11.
	Broggi does not teach the vehicle to include the correlation is based on a type of object.
Zhu teaches a vehicle system which is capable of applying a label to a type of object detected for a first and second object data (Zhu, Col. 17 Lines 9-22). Additionally, Zhu teaches the vehicle system determining that the first object data either corresponds or does not correspond (i.e., correlation) to the second object data based on the label of the object (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Broggi to include the correlation is based on a type of object, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 13, Broggi, as modified, teaches the vehicle of claim 9, wherein the first object data comprises a position of an object detected by the first sensor, and the second object data comprises a position of an object detected by the second sensor (first object data and second object data comprise of position data, Broggi, Paragraphs 0038, 0046, and 0054-0059).
Regarding Claim 14, Broggi, as modified, teaches the vehicle of claim 9, wherein the central processing device is further configured to: determine a context of the vehicle based on data from at least one sensor other than the first sensor and the second sensor; wherein determining whether the first object data corresponds to the second object data is based in part on the context (compare the first object data to the second object data and determining if the data corresponds to the autonomous vehicle’s path detection (i.e., context), wherein the travel can be changed via the path planning module (200) based on the data, Broggi, Paragraphs 0037, 0046, 0054-0059, 0062, and 0064).
Regarding Claim 16, Broggi, as modified, teaches the vehicle of claim 9.
	Broggi does not teach the vehicle to include determining comprises comparing a number of times that the first object data matches the second object data to a threshold; and the threshold is a predetermined percentage of a total number of comparisons.
Zhu teaches the vehicle system determining that the first object data either corresponds or does not correspond to the second object data by determining a difference between the data, (i.e., in other words does the difference between the sensor values have an expected correlation (i.e., under a threshold level or is above)) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Moreover, Zhu teaches the vehicle system capable of tracking the matches to a threshold (i.e., percentage of a total number of comparisons) (Zhu, Col. 19 Lines 43-47). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zhu to include determining comprises comparing a number of times that the first object data matches the second object data to a threshold; and the threshold is a predetermined percentage of a total number of comparisons, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 17, Broggi teaches a vehicle comprising: 
-a lidar sensor (first sensor being a LIDAR system (e.g., 103) to provide first object data (i.e., LIDAR object data) via either a single processor system or the objects initially processed using a separate system (i.e., a first processing device), Broggi, Paragraphs 0038 and 0054 and Figures 2 and 3); 
-a camera (second sensor being a camera system (e.g., 168) to provide second object data (i.e., camera object data) via either a single processor system or the objects initially processed using a separate system (i.e., a second processing device), Broggi, Paragraph 0038 and Figures 2 and 3); and 
-a central processing device configured to: receive first object data from the lidar sensor; receive second object data from the camera (processor handles the LIDAR and vison systems of the autonomous vehicle, Broggi, Paragraphs 0029 and 0054 and Figure 1); 
-make a comparison of the first object data to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); 
-determine, based on the comparison of the first object data to the second object data, whether the first object data corresponds to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system to determine if the data corresponds, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); …
	Broggi does not teach the vehicle to include in response to determining that the first object data does not correspond to the second object data, change a configuration of at least one of the lidar sensor or the camera.
	Zhu teaches a vehicle system comparing the first object data (e.g., data from a first sensor) with the second object data (e.g., data from a second sensor) (Zhu, Col. 18 Lines 36-44). Moreover, Zhu teaches the vehicle system determining that the first object data does not correspond to the second object data (i.e., first sensor data does not correspond to the second sensor data) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Additionally, Zhu teaches based on the first object data not corresponding to the second object data issuing some type of change in configuration of a first sensor or second sensor (e.g., indicating that the sensor is not working, thus not using the sensor for autonomous vehicle operation) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Broggi to include in response to determining that the first object data does not correspond to the second object data, change a configuration of at least one of the lidar sensor or the camera, as taught by Zhu.
	It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 18, Broggi, as modified, teaches the vehicle of claim 17.
	Broggi does not the vehicle to include determining whether the first object data corresponds to the second object data comprises determining whether a statistical detection relationship is maintained between the first object data and the second object data.
Zhu teaches the vehicle system determining that the first object data either corresponds or does not correspond to the second object data by determining a difference between the data, (i.e., in other words does the difference between the sensor values have an expected correlation (i.e., under a threshold level or is above)) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Moreover, Zhu teaches the vehicle system capable of tracking the matches to a threshold (i.e., statistical) (Zhu, Col. 19 Lines 43-47). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Zhu to include determining whether the first object data corresponds to the second object data comprises determining whether a statistical detection relationship is maintained between the first object data and the second object data, as taught by Zhu.
It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 19, Broggi, as modified, teaches the vehicle of claim 17 wherein the central processing device (processor handles the LIDAR and vison systems of the autonomous vehicle, Broggi, Paragraphs 0029 and 0054 and Figure 1) …
	Broggi does not teach the vehicle to include in response to determining that the first object data does not correspond to the second object data, require a person to take over control of the vehicle.
Zhu teaches a vehicle system comparing the first object data (e.g., data from a first sensor) with the second object data (e.g., data from a second sensor) (Zhu, Col. 18 Lines 36-44). Moreover, Zhu teaches the vehicle system determining that the first object data does not correspond to the second object data (i.e., first sensor data does not correspond to the second sensor data) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14). Additionally, Zhu teaches based on the first object data not corresponding to the second object data issuing some type of change in configuration of a first sensor or second sensor (e.g., indicating that the sensor is not working, and not allowing the engagement of autonomous control) (Zhu, Col. 18 Lines 36-44 and Col. 18 Lines 49 to Col. 19 Line 14).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Broggi to include in response to determining that the first object data does not correspond to the second object data, require a person to take over control of the vehicle, as taught by Zhu.
	It would have been obvious because determining if a sensor is properly working increases the overall safety of the vehicle (Zhu, Col. 19 Lines 59-32).
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 21, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Broggi et al. U.S. P.G. Publication 2012/0143430 (hereinafter, Broggi), in view of Zhu et al. U.S. Patent 9,555,740 (hereinafter, Zhu), in further view of Huggins-Luthman U.S. P.G. Publication 2016/0078305 (hereinafter, Higgins-Luthman).
Regarding Claim 8, Broggi, as modified, teaches the system of claim 7.
Broggi does not teach the system to include the threshold varies based on a time of day. 
Huggins-Luthman teaches a vehicle system wherein based on the time of day (e.g., daytime or nighttime) changing the sensor sensitivity (Huggins-Luthman, Paragraphs 0133-0155). For example, during either nighttime or daytime the vehicle system detects and compares the detected object (e.g., a bicycle) to a target object (e.g., vehicle), the sensitivity (i.e., threshold) of determining the object can be set at different levels (i.e., threshold values) based on the time of day (Huggins-Luthman, Paragraphs 0103, 0121-0123, 0133-0155).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zhu to include the threshold varies based on a time of day, as taught by Huggins-Luthman.
It would have been obvious because having different thresholds for detecting objects based on the time of day (e.g., nighttime and daytime) ensures an increased accuracy of detecting objects for the time of the day (Huggins-Luthman, Paragraphs 0009, 0122, and 0133-0155).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Broggi et al. U.S. P.G. Publication 2012/0143430 (hereinafter, Broggi), in view of Zhu et al. U.S. Patent 9,555,740 (hereinafter, Zhu), in further view Breed U.S. P.G. Publication 2008/0150786 (hereinafter, Breed).
Regarding Claim 15, Broggi, as modified, teaches the vehicle of claim 9.
Broggi does not teach the vehicle to include the first sensor includes memory storing data for a neural network, and wherein the first sensor uses the neural network to evaluate data collected by the first sensor.
Breed teaches an autonomous vehicle with the use of memory for storing data for a neural network for use to evaluate the incoming sensor data (Breed, Paragraphs 0178-0181 and 0097).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Broggi to include the first sensor includes memory storing data for a neural network, and wherein the first sensor uses the neural network to evaluate data collected by the first sensor, as taught by Breed. 
It would have been obvious because enabling a neural network allows for the autonomous vehicle to learn from a suitable number of patterns of data, thus enabling the autonomous vehicle to select the correct decision at a higher percentage chance (Breed, Paragraphs 0096-0097).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667